DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 08/16/2021 has been entered. Claims 1-15 and 17-20 remain pending in the application. Applicant's amendments to the Claims have overcome each and every objection and 112 rejection previously set forth in the Final Office Action mailed 04/15/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “at least one first fuel injector” and “at least one second fuel injector”. Claim 1 later recites “said first fuel injector” and “said second fuel injector”. However, the prior recitation recited “at least one”, therefore in the case where there is more than one first and/or second fuel 
	Claim 17 recites “said second position side”.  The phrase “said second position side” lacks antecedent basis. It is believed that the word “position” was intended to be removed by amendment, but was not. It is further noted that the word “side” is newly added, but not marked as a new amendment.
	Claims not specifically referenced are rejected based on their dependency to rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US PGPub 2013/0298871), hereinafter “Bennett”, in view of Humber et al. (US Patent No. 2,989,044), hereinafter “Humber”.
Regarding claim 1, Bennett discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (¶¶34-35);
at least two pairs of bores (112) extending through said throttle body (¶35);

a least one second fuel injector (104) disposed at least partially within said throttle body at a second side, said second side corresponding to a second pair of bores of said at least two pair of bores (See Bennet Annotated Fig. 5 below; ¶¶35-36);
said first fuel injector and said second fuel injector directing fuel into a channel (142) of defined at least partially by at least one fuel distribution ring (140) having a plurality of fuel apertures (145) directing fuel into each of said at least two bores of said throttle body (¶¶36-37);
a throttle valve (118) disposed within each bores said at least two pairs of bores ((¶35);
a throttle lever assembly (134) disposed on a side of said throttle body, a first shaft extending from said throttle lever assembly through said first pair of bores and a second shaft extending from said throttle lever assembly through said second pair of bores to control a position of said throttle valve (See Bennet Annotated Fig. 5 below; ¶35); and,
an electronic control unit (132) which controls operation of said first and second fuel injectors, said electronic control unit disposed opposite from said throttle lever assembly (See Bennet Annotated Fig. 5 below; ¶35).

[AltContent: arrow][AltContent: textbox (Throttle link)][AltContent: textbox (Second shaft)][AltContent: textbox (Second side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First shaft)][AltContent: textbox (First side)]
    PNG
    media_image1.png
    492
    766
    media_image1.png
    Greyscale

Bennet Annotated Fig. 5

Bennett is silent regarding one pair of said at least two pairs of bores being of a first size and the other pair of said at least two pairs of bores being of a second size, wherein one of said first pairs of bores and second pairs of bores is a larger size than the other smaller size of said first pair of bores and said second pair of bores.
However, Humber discloses a throttle body assembly, comprising:
one pair of at least two pairs of bores being of a first size and another pair of at least two pairs of bores being of a second size, wherein one of said first pairs of bores and second pairs of bores is a larger size than the other smaller size of said first pair of bores and said second pair of bores (Col 1 lines 46-62).


Regarding claim 2, the combination of Bennett and Humber as prior established teaches said at least two pairs of bores comprises four bores and further wherein two of said four bores are of the first larger size and two of said four bores are of the second smaller size (Humber Col 1 lines 46-62).

Regarding claim 3, the combination of Bennett and Humber as prior established teaches one of the larger bores of the first or second pairs of bores and one of the smaller bores of the first or second bores are aligned in a direction between an inlet fuel component cover (Bennett 130, first side) and an outlet fuel component cover (Bennett 130, second side) (See Bennet Annotated Fig. 5 above).

Regarding claim 4, the combination of Bennett and Humber as prior established teaches the smaller bores of the at least two pairs of bores is delivered fuel by said injectors on one side of said throttle body and the larger bore of the at least two pairs of bores is delivered fuel by injectors on the other side of said throttle body (See Bennet Annotated Fig. 5 above, Bennet ¶35, See Humber Fig. 1).

Regarding claim 5, the combination of Bennett and Humber as prior established teaches the two smaller bores are delivered fuel by said injectors of an inlet fuel component cover (Bennett 130, first side) (See Bennet Annotated Fig. 5 above, ¶35, See Humber Fig. 1).

Regarding claim 6, the combination of Bennett and Humber as prior established teaches the two larger bores are delivered fuel by injectors of an outlet fuel component cover (Bennett 130, first side) (See Bennet Annotated Fig. 5 above, ¶35, See Humber Fig. 1).

Regarding claim 7, the combination of Bennett and Humber as prior established teaches one of a first or second pair of fuel injectors delivers fuel to one of each of the larger bores and smaller bores (See Bennet Annotated Fig. 5 above, ¶35, See Humber Fig. 1).

Regarding claim 8, the combination of Bennett and Humber as prior established teaches the other of the first or second pair of fuel injectors delivers fuel to the other of each of the larger bores and smaller bores (See Bennet Annotated Fig. 5 above, ¶35, See Humber Fig. 1).

Regarding claim 9, the combination of Bennett and Humber as prior established teaches a throttle link (Humber 33) which opens throttle valves of said smaller bores at a different rate than throttle valves of said larger bores (Humber Col 2 lines 30-42).

Regarding claim 10, the limitation “said smaller bores define primary bores and said larger bores define secondary bores” is considered only an intended use as the designation of primary and secondary do not provide any structural limitation. The instant original disclosure only relates “primary” and “secondary” bores to their intended use (See Instant Specification Paragraph [0073]). The combination of Bennett and Humber as prior established is capable of using the throttle body assembly where said smaller bores define primary bores and said larger bores define secondary bores.



Regarding claim 12, the combination of Bennett and Humber as prior established teaches a fuel flow of said throttle body assembly is returnless (Bennett does not disclose a return).

Regarding claim 13, the combination of Bennett and Humber as prior established teaches said fuel flow of said throttle body assembly is reversible (Bennett ¶35 – the direction of fuel flow is typically controlled by a fuel pump outside the scope of this claim and is considered part of an intended use, the claim is construed as only requiring an inlet in order to operate with a pump that can reverse flow).

Regarding claim 17, Bennett discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet configured to mount to an internal combustion engine (¶¶34-35);
at least two pairs of bores (112) extending through said throttle body (¶35);
a first pair of fuel injector (104) disposed at least partially within said throttle body at a first side of said throttle body corresponding respectively to a first pair of bore of said at least pairs of bores (See Bennet Annotated Fig. 5 above; ¶¶35-36);
a second pair of fuel injector (104) disposed at least partially within said throttle body at a second side of said throttle body, said second position corresponding respectively to a second pair of bore of said at least two pairs of bores (See Bennet Annotated Fig. 5 above; ¶¶35-36);
a throttle valve (118) disposed within each of said bores (¶35);

said throttle lever assembly being modular to accept parts and provide various throttle connections and positions for differing rates of movement of the throttle valves (¶35, See Fig. 6 – Bennett shows the throttle linkage uses an adjustable screw that would accommodate different rates of movement, further, Bennett shows the throttle lever assembly is attached by bolts, which one of ordinary skill in the art would consider “modular” as the assembly can be disassembled and reassembled), wherein each of said throttle shafts comprises two of said throttle valves of a single size corresponding to either a first size or a second size (See Bennett Annotated Fig. 5 above) ; and,
an electronic control unit (132) disposed on said throttle body on a side opposite said throttle lever assembly (See Bennet Annotated Fig. 5 above; ¶35).
Bennett is silent regarding one of said first or pairs of second bores being of a first size and the other of said first or second pairs of bores being of a second size, wherein one of said first or of bores is larger than the other of said first or second size.
However, Humber discloses a throttle body assembly, comprising:
one of a first or pairs of second bores being of a first size and the other of said first or second pairs of bores being of a second size, wherein one of said first or of bores is larger than the other of said first or second size (Col 1 lines 46-62).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bennett, by one of said first or pairs of second bores being of a first size and the other of said first or second pairs of bores being of a second size, wherein one of said first or of 

Regarding claim 18, the combination of Bennett and Humber as prior established teaches each of said injectors directing fuel into a respective channel (142) of at least one fuel distribution ring (140), said at least one fuel distribution ring having a plurality of fuel apertures (145) directing fuel into each of said bore of said throttle body (¶¶36-37).

Regarding claim 19, Bennett discloses an electronic fuel injection throttle body, comprising:
a throttle body (102) having an upper inlet and a lower outlet and configured to mount to an internal combustion engine (¶¶34-35);
at least two pairs of bores (112) extending through said throttle body (¶35);
a first fuel injector (104) disposed at least partially within said throttle body at a first position on a first side of said throttle body corresponding to a first pair of bores of said at least two pairs of bores (See Bennet Annotated Fig. 5 above; ¶¶35-36);
a second fuel injector (104) disposed at least partially within said throttle body at a second position on a second side of said throttle body, said second position corresponding to a second pair of bores of said at least two pair of bores (See Bennet Annotated Fig. 5 below; ¶¶35-36); 
said first fuel injector and said second fuel injector directing fuel into a respective channel (142) of at least one fuel distribution ring (140), said at least one fuel distribution ring having a plurality of fuel apertures (145) directing fuel into a bore of said throttle body (¶¶36-37);
a first cover (130, first side) in fluid communication with said first fuel injector on said first side of said throttle body, and a second cover (130, second side) in fluid communication with said second fuel injector on said second side of said throttle body, said first cover in fluid communication with said 
a throttle valve (118) disposed within each of said at least two pairs of bores (¶35);
a throttle lever assembly (134) disposed on a side of said throttle body, a first throttle shaft extending through said first pairs of bores of said at least two pairs of bores and a second throttle shaft extending through the second pairs of bores of said at least two pairs of bores, said throttle shafts extending from said throttle lever assembly to control positions of said throttle valves (See Bennet Annotated Fig. 5 above; ¶35); and,
an electronic control unit (132) which controls operation of said first and second fuel injectors, said first and second throttle shafts extending toward said electronic control unit (See Bennet Annotated Fig. 5 above; ¶35),
Bennett is silent regarding one of said first pair of bores or second pair of bores being of a first size and the other of said pair of first bores or second pair of bores being of a second size, wherein one of said first pair of bores and second pair of bores is larger than the other smaller pair of bores of said first pair of bores and second pair of bores; wherein the throttle lever assembly opens the throttle valve of the smaller bores a first amount before opening the throttle valve of the second bores, and wherein the throttle valves are fully open at the same time; said throttle lever assembly opening said throttle valve of said smaller bore at a different rate than said throttle valve of said larger bores.
However, Humber discloses a throttle body assembly, comprising:
one of a first pair of bores or second pair of bores being of a first size and the other of said pair of first bores or second pair of bores being of a second size, wherein one of said first pair of bores and second pair of bores is larger than the other smaller pair of bores of said first pair of bores and second pair of bores; (Col 1 lines 46-62),

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bennett, one of said first pair of bores or second pair of bores being of a first size and the other of said pair of first bores or second pair of bores being of a second size, wherein one of said first pair of bores and second pair of bores is larger than the other smaller pair of bores of said first pair of bores and second pair of bores; wherein the throttle lever assembly opens the throttle valve of the smaller bores a first amount before opening the throttle valve of the second bores, and wherein the throttle valves are fully open at the same time; said throttle lever assembly opening said throttle valve of said smaller bore at a different rate than said throttle valve of said larger bores, as taught by Humber, for the purpose of improving starting, acceleration, and cold operation (Col 1 lines 11-15)

Regarding claim 20, Bennett discloses an electronic fuel injection throttle body, comprising:
a throttle body (102) having an upper inlet and a lower outlet (¶¶34-35);
at least two pairs of bores (112) extending through said throttle body (¶35);
an insert with varying wall thickness from top to bottom (See Fig. 4; ¶¶36-37), which is capable of being disposed in a larger of said two bores to increase airflow speed from said inlet toward said outlet (this limitation is a desired result which flows naturally from the disclosed structure of insert due to the venturi effect, See ¶¶36-38);

an electronic control unit (132) which controls operation of fuel injectors disposed in said throttle body (¶35), said first and second throttle shafts extending in a direction between said throttle lever assembly and said electronic control unit (See Bennet Annotated Fig. 5 above).
Bennett is silent regarding one of said first or second pairs of bores being of a first size and on a first side of said throttle body and the other of said first or second pairs of bores being of a second size and on a second side of said throttle body, wherein one of said first or second pairs of bores is larger than the other; a first pair of injectors in fluid communication with said pairs of bores of said first size and a second pair of injectors in fluid communication with said pairs of bores of said second size.
However, Humber discloses a throttle body assembly, comprising:
one of a first or second pairs of bores being of a first size and on a first side of said throttle body and the other of said first or second pairs of bores being of a second size and on a second side of said throttle body, wherein one of said first or second pairs of bores is larger than the other (Col 1 lines 46-62).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bennett, one of said first or second pairs of bores being of a first size and on a first side of said throttle body and the other of said first or second pairs of bores being of a second size and on a second side of said throttle body, wherein one of said first or second pairs of bores is larger than the other, as taught by Humber, for the purpose of improving starting, acceleration, and cold operation (Col 1 lines 11-15).
.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Elphick et al. (US Patent No. 4,510,909), hereinafter “Elphick”.
Regarding claim 14, Bennett discloses an electronic fuel injection throttle body assembly, comprising:
a throttle body (102) having an upper inlet and a lower outlet configured to mount to an internal combustion engine (¶¶34-35);
a plurality of bores (112) extending through said throttle body, wherein the plurality of bores each have said upper inlet and said lower outlet (¶35);
an inlet fuel component cover (130, first side) and an outlet fuel component cover (130, second side) disposed on opposite sides of said throttle body (See Bennett Annotated Fig. 3 above, ¶35);
a fuel crossover tube (136) which extends from said inlet fuel component cover to said outlet fuel component cover (¶35);
said fuel crossover tube captured between said inlet and outlet fuel component covers when said inlet and outlet fuel component covers are connected to said throttle body (¶35), and,
an electronic control unit (132) disposed on said throttle body (¶35).
Bennett is silent regarding said fuel crossover tube having at least one stop bead () at each end of the crossover tube, said at least one stop bead disposed in each of said inlet fuel component cover and said outlet fuel component cover; said fuel crossover tube comprising said at least one stop bead formed on said fuel crossover tube near each end of said fuel crossover tube.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Bennett, by said fuel crossover tube having at least one stop bead () at each end of the crossover tube, said at least one stop bead disposed in each of fuel rail; said fuel crossover tube comprising said at least one stop bead formed on said fuel crossover tube near each end of said fuel crossover tube, as taught by Elphick, for the purpose of preventing the conduit from withdrawing from the fuel rail under abnormal conditions (Col 2 lines 62-68).
The combination of Bennett and Elphick would result in said at least one stop bead disposed in each of said inlet fuel component cover and said outlet fuel component cover (Bennett discloses the inlet and outlet fuel component covers as fuel rails ¶35).

Claim 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Elphick in further view of Runa et al. (US PGPub 2011/0120413), hereinafter “Runa”.
Regarding claim 15, Bennett is silent regarding the fuel crossover tube is external to the throttle body. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the fuel crossover tube to be external to the throttle body, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). See, for example, Runa Fig. 1.



Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
Applicant’s arguments directed towards the newly amended claim language has been addressed by the newly rejected combination of Bennett and Humber as cited above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747